Exhibit 10.1

WAIVER AND CONSENT UNDER

LOAN AND SECURITY AGREEMENT

 

THIS WAIVER AND CONSENT UNDER LOAN AND SECURITY AGREEMENT (this “Waiver”) is
made and entered into as of January 20, 2003, between and among, on the one
hand, FOOTHILL CAPITAL CORPORATION, a California corporation (the “Lender”), and
RMH TELESERVICES, INC., a Pennsylvania corporation (the “Borrower”).

 

WITNESSETH:

 

WHEREAS, on September 4, 2002, the Borrower and the Lender entered into that
certain Loan and Security Agreement (as amended by that certain First Amendment
dated as of November 4, 2002, and as may be further amended, supplemented or
modified from time to time, the “Loan Agreement”);

 

WHEREAS, the Borrower desires to sell a number of its Accounts with respect to
which MCI (as defined in the Loan Agreement) is the Account Debtor
(collectively, the “Applicable MCI Accounts”) in an aggregate face value of
$3,285,091.05 pursuant to the Assignment of Claim by and between RMH and
Longacre Master Fund, Ltd. dated as of January 20, 2003 (such transaction to be
hereinafter referred to as the “Sale of MCI Accounts”);

 

WHEREAS, absent a waiver from the Lender, the proposed Sale of MCI Accounts
would violate Section 7.4 of the Loan Agreement (the “MCI Sale Default”);

 

WHEREAS, the Borrower has requested, and the Lender has agreed, to waive the MCI
Sale Default and to release its security interest in the Applicable MCI
Accounts, subject to the terms and conditions herein;

 

WHEREAS, pursuant to Section 6.3(b) of the Loan Agreement, the Borrower was
required to deliver to the Lender, on or before December 30, 2002, audited
financial statements of the Borrower and its Subsidiaries for the fiscal year
ended September 30, 2002, and a certification from the accountants performing
the audit on such financial statements relating to the existence of defaults or
events of default under Section 7.20 of the Loan Agreement (collectively, the
“Applicable Financials”);

 

WHEREAS, the Borrower has not yet delivered the Applicable Financials to the
Lender and accordingly, the Borrower has breached the provisions of Section
6.3(b) of the Loan Agreement; and

 

WHEREAS, the Borrower has requested, and the Lender has agreed, subject to the
terms and conditions herein, to waive the Financial Statements Default until
January 31, 2003 (the “Extended Date”).

 

NOW, THEREFORE, in consideration of the agreements and provisions herein
contained, the parties hereto do hereby agree as follows:

 



--------------------------------------------------------------------------------

Section 1. Definitions. Any capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Loan Agreement.

 

Section 2. Waiver. Subject to the satisfaction of each of the conditions
precedent set forth in Section 4 hereof, the Lender hereby:

 

(a) waives the Borrower’s compliance with Section 7.4 of the Loan Agreement
solely insofar as such provision would prohibit the Borrower from entering into
the proposed Sale of MCI Accounts;

 

(b) consents to the release of, and hereby releases, the security interest
granted pursuant to the Loan Agreement by the Borrower to the Lender in the
Applicable MCI Accounts (it being understood and agreed that this Waiver shall
in no way effect any release of any security interest in any Collateral other
than the Applicable MCI Accounts); and

 

(c) subject to compliance with Section 5, waives the Financial Statement
Default, provided that the Applicable Financials are delivered by the Extended
Date.

 

Section 3. Representations and Warranties. In order to induce the Lender to
enter into this Waiver, the Borrower hereby represents and warrants that:

 

3.01 No Default. At and as of the date of this Waiver, and at and as of the
Effective Date, and both prior to and after giving effect to this Waiver, and
after giving effect to the Sale of MCI Accounts, no Default or Event of Default
exists.

 

3.02 Representations and Warranties True and Correct. At and as of the date of
this Waiver and at and as of the Effective Date and both prior to and after
giving effect to this Waiver, each of the representations and warranties
contained in the Loan Agreement and the other Loan Documents is true and correct
in all material respects.

 

3.03 Corporate Power, Etc. The Borrower (a) has all requisite corporate power
and authority to execute and deliver this Waiver and to consummate the
transactions contemplated hereby and (b) has taken all action, corporate or
otherwise, necessary to authorize the execution and delivery of this Waiver and
the consummation of the transactions contemplated hereby.

 

3.04 Binding Effect. This Waiver has been duly executed and delivered by the
Borrower and constitutes the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws, now or hereafter in effect,
relating to or affecting the enforcement of creditors’ rights generally, and (b)
the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

2



--------------------------------------------------------------------------------

 

Section 4. Conditions. This Waiver and the effectiveness of the waiver, consent
and release set forth in Section 2 hereof shall be effective as of January 20,
2003 (the “Effective Date”), upon the fulfillment by the Borrower, in a manner
satisfactory to the Lender, of all of the following conditions precedent set
forth in this Section 4:

 

4.01 Execution of the Waiver. Each of the parties hereto shall have executed an
original counterpart of this Waiver and shall have delivered (including by way
of facsimile transmission) the same to the Lender.

 

4.02 Use of Proceeds. All net cash proceeds received by the Borrower from the
Sale of MCI Accounts shall have been remitted to the Lender’s Account.

 

4.03 Amount of Proceeds. The aggregate amount of net cash proceeds received by
the Borrower from the Sale of MCI Accounts shall equal or exceed $1,314,036.42.

 

4.04 Due Authorization. The Sale of MCI Accounts and all transactions
contemplated thereby have been duly authorized by all required parties.

 

4.05 Representations and Warranties. As of the Effective Date, the
representations and warranties set forth in Section 3 hereof shall be true and
correct.

 

4.06 Fees and Expenses of Lender. As of the Effective Date, the Borrower shall
have paid any and all outstanding fees and expenses of the Lender then due and
owing pursuant to any Loan Document.

 

Section 5. Covenants.

 

(a) The Borrower agrees that on or before the Extended Date, it shall deliver to
the Lender the Applicable Financials and such Applicable Financials shall comply
with the terms of Section 6.3(b) of the Loan Agreement (except for the date of
required delivery). Failure to deliver the Applicable Financials on or before
the Extended Date is not waived by this Waiver.

 

(b) The Borrower shall file its annual report on Form 10-K for the fiscal year
ended September 30, 2002 on or before the Extended Date.

 

Section 6. Miscellaneous.

 

6.01 Continuing Effect. Except as specifically provided herein, the Loan
Agreement and the other Loan Documents shall remain in full force and effect in
accordance with their respective terms and are hereby ratified and confirmed in
all respects.

 

6.02 No Waiver. This Waiver is limited as specified and the execution, delivery
and effectiveness of this Waiver shall not operate as a modification, acceptance
or waiver of any provision of the Loan Agreement or any other Loan Document,
except as specifically set forth herein. The Lender hereby reserves all of the
rights and remedies of the

 

3



--------------------------------------------------------------------------------

Lender arising as a result of any Default or Event of Default under the Loan
Documents that is not expressly subject to this Waiver.

 

6.03 Governing Law. THIS WAIVER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

6.04 Severability. The provisions of this Waiver are severable, and if any
clause or provision shall be held invalid or unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction and shall not in
any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision in this Waiver in any jurisdiction.

 

6.05 Counterparts. This Waiver may be executed in any number of counterparts,
each of which counterparts when executed and delivered shall be an original, but
all of which shall together constitute one and the same instrument. A complete
set of counterparts shall be lodged with the Borrower and the Lender.

 

6.06 Headings. Section headings in this Waiver are included herein for
convenience of reference only and shall not constitute a part of this Waiver for
any other purpose.

 

6.07 Binding Effect; Assignment. This Waiver shall be binding upon and inure to
the benefit of the Borrower and the Lender and their respective successors and
assigns; provided, however, that the rights and obligations of the Borrower
under this Waiver shall not be assigned or delegated without the prior written
consent of the Lender.

 

6.08 Expenses. The Borrower agrees to pay the Lender upon demand for all
reasonable expenses, including reasonable fees of attorneys and paralegals for
the Lender (who may be employees of the Lender), incurred by the Lender in
connection with the preparation, negotiation and execution of this Waiver and
any document required to be furnished herewith.

 

[Signature page follows]

 

4



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

BORROWER:

 

RMH TELESERVICES, INC.

By:

 

/s/ Scot Brunke        

--------------------------------------------------------------------------------

   

Name: Scot Brunke

Title: Chief Financial Officer

 

 

LENDER:

 

FOOTHILL CAPITAL CORPORATION

By:

 

/s/ Andrew I. Furlong III        

--------------------------------------------------------------------------------

   

Name: Andrew I. Furlong III

Title: Vice President

 

5